Citation Nr: 1204292	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active duty from November 1990 to May 1991 and from December 2005 to November 2006.  He also had periods of active duty for training from May 1988 to August 1988 and June 1989 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that granted service connection for left knee patellofemoral syndrome and assigned a noncompensable evaluation, effective from November 8, 2006.  In a subsequent June 2009 rating decision, the RO increased the evaluation for the Veteran's left knee disability to 10 percent effective from November 8, 2006.   However, because less than the maximum benefit available was awarded for the Veteran's left knee disability, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record also shows that the Veteran perfected an appeal as to the issue of entitlement to service connection for reduced sustained attention.  However, in a September 2011 rating decision, the RO granted service connection for traumatic brain injury, which specifically includes a memory deficit.  Additionally, the Veteran's October 2011 videoconference hearing transcript shows that the  undersigned Veteran's Law Judge noted that such issue been clarified in a prehearing conference and that it was determined that the benefit sought has actually been granted. (Transcript (T.) at page (pg.) 2.)   Therefore, because the benefit sought regarding this issue has been fully granted, it is no longer available for appellate consideration and will not be addressed in the decision below.

In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.
FINDING OF FACT

The Veteran's service-connected left knee disability has been manifested by occasional instability and giving away, complaints of pain and functional impairment comparable to limitation of left knee flexion to no less than 90 degrees and full left knee extension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected left knee patellofemoral syndrome, based on limitation of motion have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 (2011).

2.  The criteria for entitlement to a separate evaluation of 10 percent for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The rating claim on appeal arises from the Veteran's disagreement with the initial rating assigned for the left knee after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is again noted that in the October 2011 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  (Transcript (T.) at page (pg.) 2, 11.)   These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21.   In this case, the Veteran's service treatment records have been obtained, as well as his VA treatment records from the Lexington, Kentucky VA Medical Center (VAMC). The Board notes that during his October 2011 videoconference hearing, the Veteran indicated that all of his treatment records were located at the Lexington, VAMC. (Transcript (T.) at page (pg.) 4, 11). 

VA examinations with respect to the issue on appeal were obtained in February 2008 and January 2011, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate because they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  

The Board notes that the Veteran's representative contends that the Veteran's knee has gotten worse since his most recent January 2011 VA examination.  However, neither the Veteran nor his representative specifically articulated why they believed his knee has worsened or why the current evidence of record, including the January 2011 does not adequately reflect the current condition of the Veteran's left knee disability.  See Procelle v. Derwinski, 2 Vet. App.629, 632 (1992) and Olson v. Principi, 3. Vet. App. 480, 482 (1992).  Moreover, as discussed below, the evidence available in the January 2011 VA examination report as well other VA examination reports of record contain sufficient medical information to properly evaluate the Veteran's knee disability under the appropriate diagnostic codes.  Further, the Veteran's videoconference hearing transcript shows that the undersigned Veterans Law Judge specifically had the Veteran describe the extent of his left knee impairment, to include flexion and extension.  (Transcript (T.) at page (pg.) 6-11).  The Board finds that such testimony is credible and that the Veteran is competent to describe physical symptoms that he experiences as a result of his left knee disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the Board finds that a remand for a new VA examination is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


II. Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the evidence does not show a significant change in the disability during the period on appeal, and a uniform evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  Under Diagnostic Code 5020, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability. A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension. Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 9-98.

As a general matter, the Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221  (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

In DeLuca v. Brown, supra, the Court held that diagnostic codes that provide a rating on the basis of loss of range of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 (regulations pertaining to functional loss of the joints due to pain, etc.).  Therefore, to the extent possible, the degree of additional range of motion loss due to pain, weakened movement, excess fatigability, or incoordination should be considered.  In Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, since 38 C.F.R. § 4.71a, Diagnostic Code 5257, was not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.


III. Factual Background

A February 2008 VA general examination report shows that the Veteran reported that he experienced left knee pain, feelings of instability, and that his knee had given way on occasions.  He stated that he occasionally took Aleve with good relief and that his knee had gotten progressively worse since its onset.  On physical examination, the examiner indicated that there was no joint prosthesis, ankylosis, other objective joint abnormalities, or evidence of inflammatory arthritis.   There was also no joint swelling, effusion, tenderness, or laxity.  On range of motion testing, the Veteran's active range of motion was: flexion 0-140 degrees; extension 140-0 degrees, and there was no pain on motion.  The Veteran's left knee disability had a significant effect on the Veteran's usual occupation as an insurance salesman and caused decreased mobility.  It caused a mild effect on the Veteran's chores, shopping, exercise, sports, recreation, and traveling and caused no effect on his ability to feed, dress, or groom himself, or on toileting and driving.  He indicated that the time lost from work during the last 12-month period was less than 1 week due to doctor's appointments.

A February 2008 VA joints examination report shows that on physical examination, the examiner indicated that there was left knee instability, giving way, pain, stiffness and weakness.  There was no deformity, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, symptoms of inflammation, or flare-ups of joint disease.  The condition did not affect the motion of the joint.  The Veteran's standing limitations was that he was able to stand more than one, but less than 3 hours.  His functional limitation on walking was that he was able to walk one to three miles.  He did not use any assistance devices/aids and his gait was normal.  There was no other evidence of abnormal weight bearing and no loss of a bone or part of a bone.  The summary of general left knee joint findings was that there were no bumps consistent with Osgood -Schlatter's Disease, no  crepitation, mass behind the knee clicks or snaps, grinding, instability, patellar or meniscus abnormities, abnormal tendons or bursae, or other knee abnormalities.  On range of motion testing, the Veteran's active range of motion was: flexion 0-140 degrees and left knee extension was normal (0) degrees.  There was objective evidence of pain with active motion on the left side.  There was also additional limitation with repetitive motion, objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  Left knee x-rays showed an elongation at the inferior aspect of the patella likely due to old trauma; otherwise the knee was unremarkable. 

A March 2009 VA left knee x-ray report shows that the radiologist found that there was no evidence of recent fracture or dislocation and that the joint space in the knee appeared to be fairly well-maintained.  There was noted to be some irregularity and elongation of the inferior aspect of the patella, that may be related to old changed.  It was unchanged from February 2008. The examiner's impression was that the examination was negative. 

A January 2011 VA joints examination report shows that Veteran indicated that he experienced almost constant left knee pain that could range from 3-8/10 in severity and had tenderness along the inferior patella, stiffness, popping and grinding along with limited range of motion. He also reported that he was limited in some activities that involve standing and walking and had difficulty with stairs and squatting.  He indicated that he believed that his symptoms had gotten slightly worse.  He also indicated that he had fair response to the treatments that he used, which includes the occasional use of Naproxen (200 mg as needed-usually two to three times per week), elevation, and the use of ice.  On physical examination the examiner noted that there was no deformity, instability, episodes of dislocation or subluxation, locking episodes, or effusions.  However, there was giving away stiffness, weakness, popping and grinding, decreased speed of joint motion, and swelling, and the condition affected the motion of the joint.  The Veteran experienced severe flare-ups of joint disease every one to two months that lasts one to two days.  The precipitating factors for the joint disease include prolonged standing or walking and the alleviating factors for flare-ups include pain medication and rest.  The Veteran's impression on the extent of the effects of flare-ups on limitation of motion or other functional impairment was that it limited certain activities that affect the knee and that he has to stop and rest.  His standing limitations were that he is able to stand up to one hour.  His functional limitations on walking are that he is able to walk more than 1/4 mile but less than one mile.  He intermittently and occasionally uses a brace.  On physical examination, the examiner noted that the Veteran had an antalgic gait.  The summary of general left knee joint findings was that there was tenderness, pain at rest, abnormal motion, and guarding of movement.  Additional description of abnormal findings included inferior patella.  There was crepitation, clicks or snaps, grinding, and a patellar abnormality (subpatellar tenderness).  However, there was no mass behind the knee, instability, meniscus abnormality, or bumps consistent with Osgood -Schlatter's Disease.  On range of motion testing, the Veteran's active range of motion was: flexion 0-90 degrees and left knee extension was normal (0) degrees.  There was objective evidence of pain with active motion on the left side.  There was also additional limitation with repetitive motion, objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  Left knee x-rays showed an extra small bone fragment inferior to the patella which could be in the patellar region, which was unchanged as well as the rest of the knee compared to the prior study of March 2009.

The Veteran's October 2011 videoconference hearing transcript shows that the appellant testified that he could straighten his leg and had "pretty good" range of motion but that he could not squat.  He also described the impact his knee disability has on routine functions, such as shopping and getting out a car.  (Transcript (T.) at page (pg.) 8, 10-11). 


IV. Legal Analysis

The Veteran asserts that an evaluation in excess of 10 percent is warranted for his service-connected left knee patellofemoral pain syndrome.  At the outset, the Board observes that service connection for this disability effective from November 8, 2006.  

The RO has most recently evaluated the Veteran's left knee patellofemoral syndrome as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5020.  VA's Rating Schedule does not contain a specific rating code for patellofemoral syndrome; instead, through use of a hyphenated diagnostic code, the disability has been rated by the RO as analogous to synovitis, which in turn is evaluated based on limitation of motion of the affected part, as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 
10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  Id. 
In this case, however, the Board observes that a higher, 20 percent evaluation is not warranted because the evidence of record shows that only one major joint (i.e., the knee) is involved in the service-connected disability on appeal.  Moreover, the evidence of record does not show that the Veteran experiences any incapacitating episodes as a result of his left knee disability.

The Board also finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260, which pertains to limitation of leg flexion.  The Board observes that the current left knee evaluation is consistent with periarticular pathology productive of painful motion.  It is also consistent with limitation of flexion to 45 percent.  In order to warrant a higher evaluation, there must be functional equivalent of limitation of flexion to 30 degrees. However, in this case, the lay and medical evidence of record, including from the February 2008 and January 2011 VA examination reports, does not show that Veteran's flexion is limited to less than 45 degrees.  Rather, as noted above, the record shows that the Veteran had left knee flexion of between 90 degrees and 140 degrees.  Moreover, the credible testimony provided by the Veteran during his October 2011 videoconference hearing was to the effect that he had "pretty good range of motion" when he moved his left leg backwards. .  (Transcript (T.) at page (pg.) 8). Such description would be inconsistent with limitation of flexion to 30 degrees.  Accordingly, the Board finds that the preponderance of the evidence is against assignment of the next higher, 20 percent evaluation under Diagnostic Code 5260 for his left knee flexion.

The Board has also considered whether any alternate diagnostic codes may serve as a basis for an increased rating.  However, because the evidence of record does not demonstrate that the Veteran suffers from ankylosis (i.e., complete bony fixation) of either knee, as contemplated by DC 5256, dislocated semilunar cartilage, as contemplated by DC 5258, the absence of semilunar cartilage, as contemplated by DC 5259, impairment of the tibia and fibula, as contemplated by DC 5262, or genu recurvatum, as contemplated by DC 5263, he is not entitled to a higher evaluation under any of these diagnostic codes. 

The Board has also contemplated whether any separate evaluations are applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.   The Board observes that under DC 5261, which pertains to limitation of leg extension, a noncompensable evaluation is assigned where leg extension is limited to 5 degrees.  A 10 percent rating is warranted where leg extension is limited to 10 degrees.  However, the evidence of record, including the Veteran's videoconference hearing testimony and the findings documented on the Veteran's February 2008 and January 2011 VA examination reports, show full (0 degrees) of extension.  Such findings correspond to the criteria for a noncompensable evaluation.  Therefore, the Board concludes that the Veteran is not entitled to a separate evaluation under DC 5261. 

However, after a review of the evidence of record, the Board concludes that the Veteran is entitled to a separate evaluation based on instability.  In this regard, the Board observes that on VA examination in February 2008, the Veteran complained of experiencing feelings of instability and giving away on occasion.  Further, the examiner from the February 2008 VA examination report indicated that there was left knee instability and giving way.  Additionally, the January 2011 VA examination report shows that the VA examiner specifically stated that there was giving away.  The Board also notes that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as occasional instability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.  Having established that a separate evaluation is warranted for left knee instability under Diagnostic Code 5257, the Board finds that, with resolution of doubt in the Veteran's favor, the aforementioned left knee symptomatology with reported occasional instability and giving away more nearly approximates the criteria for a 10 percent evaluation, which represents slight instability.  A preponderance of the evidence is against a higher evaluation under Diagnostic Code 5257 because the competent medical evidence does not show that the Veteran's instability is moderate in severity.  
The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing left knee pain.  The Board recognizes that examiners have acknowledged and confirmed that he experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 10 percent disability evaluations assigned and that there has been no demonstration, by competent clinical evidence, of additional functional impairment comparable to the next higher evaluation.

Further, to the extent that, as discussed above, the record shows findings of slight laxity and instability of the knee, the Board notes that in Johnson v. Brown, 9 Vet. App. 7, 11 (1996), the Court held that subluxation of the knee under Diagnostic Code 5257 is not predicated on loss of range of motion and, as such, 38 C.F.R. Sections 4.40 and 4.45 and associated DeLuca considerations do not apply. 

The Board has also considered the Veteran's statements that his left knee disability worse than the rating that he currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent left knee pain and instability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that a higher evaluation is warranted at this time.  In addition, the medical findings (as provided in the February 2008 and January 2011 VA examination reports) directly address the criteria under which the Veteran's knee disability is evaluated.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected left knee disability is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his disability.  The evidence does not reflect that the Veteran's left knee disability, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Indeed, although the February 2008 VA examination report shows that the Veteran indicated that he had lost less than one week of work during the past 12 month period due doctor's appointments, there is no evidence that such loss of work was due solely to his left knee disability.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In conclusion, the Board finds that, throughout the rating period on appeal, the Veteran's overall disability picture as it pertains to his left knee limitation of motion more nearly approximates the criteria for the currently assigned 10 percent evaluation and that a staged rating is not warranted.  Further, with respect to the Veteran's left knee instability, the Board finds that the 10 percent evaluation assigned herein adequately compensates the Veteran for his symptomatology throughout the rating period on appeal.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome, based on limitation of motion, is denied.

Entitlement to a separate evaluation of 10 percent for left knee instability is granted, subject to the applicable law governing the award of monetary benefits.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


